Citation Nr: 9920023	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) with psychophysiologic gastrointestinal 
reaction, currently evaluated as 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to May 1952.

By rating decision in February 1953, service connection was 
awarded for psychogenic gastrointestinal reaction.  By rating 
action in April 1953, the veteran's service connected 
psychogenic gastrointestinal reaction was characterized as 
anxiety reaction, chronic with associated chronic gastritis; 
a 10 percent rating was assigned.  By rating action in July 
1978, the evaluation of the veteran's service connected 
anxiety reaction, chronic, with associated gastritis was 
increased to 30 percent.  By rating action in October 1981, 
the veteran's service connected anxiety reaction, chronic, 
with associated gastritis was reduced to 10 percent.  In June 
1996, the veteran filed a claim for an increased rating for a 
neuropsychiatric disability and a claim for service 
connection for a cardiac disability.  This appeal arises from 
the November 1996 rating decision from Boston, Massachusetts 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for an anxiety reaction and denied the 
veteran's claim for service connection for a cardiac 
disability.  A Notice of Disagreement was filed in April 1997 
and a Statement of the Case was issued in June 1997.  A 
substantive appeal was filed in July 1997 with no hearing 
requested.  In July 1997, the veteran requested a hearing at 
the RO before a local hearing officer.  In October 1997, the 
abovementioned RO hearing was held.  

At the October 1997 RO hearing and in writing in October 
1997, the veteran indicated that he was withdrawing the issue 
of entitlement to service connection for a cardiovascular 
disability.  

By rating decision in December 1997, the RO increased the 
evaluation for the veteran's service connected PTSD from 10 
percent to 50 percent.  The veteran has continued his appeal 
of the 50 percent rating.

At the veteran's hearing on appeal in October 1997, he 
appears to be raising a claim for a total compensation rating 
based on individual unemployability.  This issue, which is 
not inextricably intertwined with the issue on appeal, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for PTSD is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  The veteran's PTSD is manifested by complaints of 
depression, worry, isolation, and unhappiness; his 
psychiatric disability does not cause more than considerable 
industrial or social impairment and is manifested by a GAF 
score indicating moderate symptoms.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (as in effect prior to 
and from November 7, 1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

While in service, the veteran received treatment for possible 
duodenal ulcer and psychogenic gastrointestinal reaction.

By rating action of February 1953, service connection was 
granted for psychogenic gastrointestinal reaction with an 
evaluation of 0 percent.

By rating action of April 1953, the veteran's service 
connected psychogenic gastrointestinal reaction was 
characterized as anxiety reaction, chronic with associated 
chronic gastritis, and an evaluation of 10 percent was 
assigned.

In June 1996, the veteran filed a claim for an increased 
rating a neuropsychiatric disability.

Associated with the file was a November 1990 report from Mark 
Friedman, M.D. that indicates that the veteran was seen for a 
cardiac disability.  He was employed as a supervisor and 
described his work as "stressful".  On examination, the 
veteran was somewhat anxious.  

Also associated with the file was a January 1991 report from 
Elliot L. Sagall, M.D., that indicates that the veteran was 
seen for a cardiac disability.  A review of the records 
indicated that the veteran had long standing anxiety and 
tension, particularly in association with his employment.  He 
had a past peptic ulcer.  In February and March of 1990, the 
pressures at work increased and he had increased anxiety, 
nervousness, and irritability.  It was the doctor's opinion 
that the veteran was permanently and totally disabled from 
gainful employment due to his cardiac disability.  

On a VA outpatient record from December 1995, the veteran was 
seen for a cardiac disability.  It was indicated that he had 
nervousness.  

Associated with the file was an April 1995 treatment record 
from Francis X. Cleary, M.D., that indicates that the veteran 
was seen for a cardiac disability.  It was noted that the 
veteran had emotional turmoil and stress.  

By rating action of November 1996, the evaluation of the 
veteran's service connected anxiety reaction was continued as 
10 percent.  The current appeal to the Board arises from this 
action.

On a VA stomach disorders examination in November 1996, 
examination of the abdomen was unremarkable.  It was 
indicated that the veteran had a long history of digestive 
problems with a small hiatus hernia, and reactions to various 
stress situations.  No history of gastritis could be 
ascertained from the veteran's record.    

On a VA examination in July 1997, it was indicated that the 
veteran was retired secondary to two heart attacks in 1988 
and 1990.  He had been married for 47 years.  The veteran was 
unhappy, isolated, tense, and worried.  He avoided any 
experience that might remind him of violence and combat.  He 
was chronically tense and had fairly severe GI problems and 
angina that he related to being anxious and worried.  He 
still had nightmares and disturbed sleep.  He went to a hot 
weather climate every year for three months as he was unable 
to tolerate cold due to his physical disabilities.  He 
worried incessantly that he had let people down and failed in 
his work, as a husband and father, and vaguely as a soldier.  
He was amnesic for most of the Korean combat experience and 
had never tried to keep in contact with his fellow soldiers.  
He panicked when he was in the city and on public 
transportation.  He was terrified of airplanes and flying.  
He stated that he was melancholic, never satisfied, and could 
not enjoy anything.  He stated that he brooded about anything 
and felt degraded by his combat experience.  

On examination, the veteran had a worried and preoccupied 
air.  He was kempt and well groomed, polite and cooperative.  
His memory of the Korean experience was piecemeal and 
scattered, otherwise his recall was unimpaired.  Reality 
testing, reasoning, and judgment were functional and seemed 
about average for his age peer group.  The veteran's mood was 
tense and worried and his affect, while congruent, tended to 
be dysphoric and anxious.  He was somewhat distractible and 
wandered in his responses, often losing track of the point.  
The veteran was anhedonic and guilt ridden.  The obvious 
defense mechanisms were displacement, somatization, and 
repression and were so extensively used as to distort the 
veteran's self image, self esteem, and ability for objective 
self appraisal.  The diagnoses included post traumatic stress 
disorder, chronic.  The GAF was 60.

At the October 1997 RO hearing, the veteran testified that he 
was doing volunteer work for about eighteen hours a week.  He 
was helping a friend start a business in civil engineering, 
which was the veteran's former employment.  He advised his 
friend.  He had been doing it for seven months.  He was not 
able to work for more than eighteen hours a week, as that was 
as much as he had the attention and desire to do.  After 
that, he would become nervous.  If not for his nervous 
disability he could work more.  He stopped working in 1990 
due to a heart disability.  However, it was now under control 
and his inability to work was due to his nervous disability.  
In his marriage he was isolated and kept to himself.  He had 
some memory problems, including remembering names.  He was 
very meticulous about personal hygiene, due to his military 
experience where he went for three or four months without 
bathing.  He had some problem with being on public 
transportation, however he would use it to go to his 
volunteer work for his friend.  He was claustrophobic.  He 
had treatment with a psychiatrist at the VA four or five 
years previously.  He was not on medication for PTSD other 
than medication for his stomach.  

By rating action of December 1997, the evaluation of the 
veteran's service connected anxiety reaction with associated 
gastritis, now rated as post traumatic stress disorder with 
psychophysiologic gastrointestinal reaction, was increased to 
50 percent.  


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  While it is noted that the veteran 
indicated that he had VA psychiatric treatment four or five 
years ago, there is no need to obtain these records as it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in February 1953, service connection was 
awarded for psychogenic gastrointestinal reaction; a 0 
percent rating was assigned from May 1952.  By rating action 
in April 1953, the veteran's service connected psychogenic 
gastrointestinal reaction was characterized as anxiety 
reaction, chronic with associated chronic gastritis; a 10 
percent rating was assigned from May 1952 under Diagnostic 
Code (DC) 9105 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  By rating action in July 1978, the evaluation 
of the veteran's service connected anxiety reaction, chronic, 
with associated gastritis was increased to 30 percent from 
March 1978 under DC 9400.  By rating action in October 1981, 
the veteran's service connected anxiety reaction, chronic, 
with associated gastritis was reduced to 10 percent from 
January 1982 under DC 9400.  By rating action in December 
1997, the veteran's service connected anxiety reaction with 
associated gastritis was reclassified as PTSD with 
psychophysiologic gastrointestinal reaction and an evaluation 
of 50 percent was assigned from June 1996 under DC 9411. 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Codes 9400-9502 
(1995).  Also, under the prior regulations, when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  See Note 
(2) following Diagnostic Code 9511 (as in effect prior to 
November 7, 1996).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1998) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Under the revised regulations, when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.127 (as in 
effect November 7, 1996).

In this case, there is no evidence of gastritis.  On VA 
stomach examination in November 1996, the examiner noted that 
he could ascertain no history of gastritis in the record.  
Moreover, the PTSD appears to be the predominant psychiatric 
diagnosis.  Accordingly, the issue of whether a rating in 
excess of 50 percent for PTSD may be granted will be 
addressed below.  

The record does not support the veteran's claim for a rating 
in excess of 50 percent, under either the old or the new 
criteria for evaluating psychiatric disorders.  On a VA 
examination in July 1997, the veteran's Global Assessment of 
Function was 60.  The criteria to determine the correct score 
on this scale are found in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS.  A score between 51 and 60 contemplates moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Significantly, the 
record demonstrates that the veteran retired because of heart 
disease in 1990. At the hearing in 1997, he reported that he 
had a friend for whom he did volunteer work on an average of 
18 hours a week.  He had pursued this work for the past seven 
months.  His current volunteer job demonstrates that he is 
able to get along somewhat in the business world, and that he 
has at least one friend.  Accordingly, no greater than 
considerable industrial impairment has been demonstrated 
under the old regulations. 

The veteran additionally does not show symptomatology more 
closely analogous to that contemplated by the 70 percent 
evaluation under the current criteria.  There is no evidence 
of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation or neglect of personal appearance and hygiene.  
While he has some memory loss for names, depression, anxiety, 
and isolation, it is noted that the veteran's reality 
testing, reasoning, and judgment are functional.  He is able 
to advise his friend in starting a business in the same field 
as the veteran's former profession.  When consideration is 
given to the veteran's symptomatology and to his occupational 
and social functioning, a rating in excess of 50 percent is 
not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with 
psychophysiologic gastrointestinal reaction is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

